DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,045,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-19 of the current application and the invention of claims 1-19 of the patent lies in the fact that the invention of claims 1-19 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-19 of the patent is in effect a "species" of the "generic" invention of claims 1-19 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-19 of the current application are anticipated by claims 1-19 of the patent, claims 1-19 of the current application are not patentably distinct from claims 1-19 of the patent.
	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,427,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-19 of the current application and the invention of claims 1-28 of the patent lies in the fact that the invention of claims 1-28 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-28 of the patent is in effect a "species" of the "generic" invention of claims 1-19 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-19 of the current application are anticipated by claims 1-28 of the patent, claims 1-19 of the current application are not patentably distinct from claims 1-28 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek (U.S. Publication 2007/0066917) in view of Quaid (U.S. Publication 2006/0142657) and in view of Murphy (U.S. Publication 2005/0234332).
Hodorek discloses a method comprising the steps of creating a bone model of a first bone (206), i.e. a distal femur, determining a preliminary resection profiled (74) on the bone model (216) based at least in part on a feature of a final design of a final implant, such as a femoral implant (page 4 paragraph 37), determining a final desired resection profile prior to making the preliminary resection (228), wherein the final resection profile is based on at least in part on a planned resection of a bone surface (page 4 paragraphs 37-38), resecting the first bone by making the preliminary resection along the preliminary section profile such that a first area of bone is removed from the first bone (performing the distal femoral cut; 242), and making a subsequent resection of the distal femur according to the final resection profile (making the remaining distal femoral cuts) such that a second area of bone is removed (244), wherein the resection includes planar bone resections corresponding to a mating surface of an implant. Hodorek further discloses the method comprising the steps of determining a rotation axis, i.e. a flexion axis, of a joint, such as a knee joint, by balancing the soft tissue around the joint, wherein the flexion axis is used to select the size and shape of the implants to place the joint in a desired tension, i.e. the flexion axis of the preliminary resection profile is coaxial with a flexion axis of a femoral implant, and wherein the preliminary resection profile is based on the dimensions, i.e. the flexion axis, of a femoral implant. Hodorek further discloses the method comprising the step of performing intraoperative gap balancing (page 5 paragraph 44). Hodorek fails to disclose the method further comprising the steps of coupling a femoral shim system to the first bone, performing trialing while the femoral shim system is coupled to the first bone, making resection based on a resection profile after trialing, and the preliminary resected first bone being intended to receive the trial components but not a final implant.
Regarding the method further comprising the steps of coupling a femoral shim system to the first bone, performing trialing while the femoral shim system is coupled to the first bone, and making resection based on a resection profile after trialing, Quaid teaches a method comprising the steps of creating a bone model of a first bone, i.e. a distal femur and determining a preliminary desired resection profile, wherein the method further comprises the steps of resecting the first bone along the preliminary resection profile, coupling a femoral shim system (72) to the resected distal femur, performing intraoperative kinematic analysis trialing by articulating the first bone with the femoral shim system relative to a second bone, i.e. a tibia, having a second trialing component, modifying the preliminary resection profile by making subsequent resections to the first bone, i.e. defining a final resection profile, based in part on the trialing, and coupling an implant to the first bone after modifying the preliminary resection profile with subsequent resections (page 24 paragraph 192 and page 32 paragraph 230) in order to verify the fit and placement of the implant relative to the first bone. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Hodorek further comprising the steps of coupling a femoral shim system to the preliminary resected first bone, performing trialing while the femoral shim system is coupled to the first bone relative to a second bone with a second trialing component, and modifying the preliminary resection profile based in part on the trialing in view of Quaid in order to verify the fit and placement of the implant.
Regarding preliminarily resected first bone being intended to receive the trialing component but not the implant, Murphy discloses a method for implant trialing comprising the step of determining a preliminary resection profile prior to determining a final resection profile, wherein the preliminary resection profile is intended to receive trial components (see pages 9 and 10 paragraph 98 and page 16 paragraphs 1121-119) but not receive a final implant (page 16 paragraph 120) in order to remove osteophytes prior to determining a final resection profile. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Hodorek as modified by Quaid wherein the preliminary resection profile is intended to receive a trial component but not receive a final implant in view of Murphy in order to remove osteophytes prior to determining a final resection profile. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek (U.S. Publication 2007/0066917) in view of Quaid (U.S. Publication 2006/0142657) further in view of Murphy (U.S. Publication 2005/0234332) further in view of Fitz (U.S. Publication 2009/0226068).
The invention of Hodorek as modified by Quaid as further modified by Murphy discloses the method as claimed (see above) wherein the femoral shim system includes at least one shim having articulating surfaces that correspond to a shape of a femoral implant and having a bone contacting surface with a peg to facilitate fixing the shim to the preliminary resected first bone (see Quaid Figure 10A). The invention of Hodorek as modified by Quaid as further modified by Delp fails to disclose the invention wherein the femoral shim system includes a medial shim and a lateral shim. Fitz teaches a method comprising the step of preparing a first bone, i.e. a distal femur, and coupling a femoral shim system to the distal femur, wherein the femoral shim system includes a medial shim configured for a medial femoral condyle and a lateral shim configured for a lateral condyle in order to allow the surgeon to repair both condyles. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Hodorek as modified by Quaid as further modified by Murphy wherein the femoral shim system includes a medial shim and a lateral shim in view of Fitz in order to allow a surgeon to repair both condyles.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek (U.S. Publication 2007/0066917) in view of Quaid (U.S. Publication 2006/0142657) further in view of Murphy (U.S. Publication 2005/0234332) further in view of Delp (U.S. Patent 5,682,886).
The invention of Hodorek as modified by Quaid as further modified by Murphy discloses the method as claimed except for the preliminary resection profile including a curved or planar resection profile and the trailing component, i.e. femoral shim system, includes matching bone-contacting surfaces. Delp teaches a method comprising the step of determining a resection profile including a curved resection profile and a planar resection profile (see Figure 11), wherein the femoral shim system includes a matching bone-contacting surface having at least one curved surface (590) and one or more planar surface (600 and 610) in order to provide optimal contact between the resected bone surface and the bone-contacting surface. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Hodorek as modified by Quaid as further modified by Murphy wherein the resection profile includes a curved profile and a planar profile and the trialing component includes a matching bone-contacting surface having at least one curved surface and one or more planar surfaces in view of Delp in order to provide optimal contact between the resected bone surface and the bone-contacting surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775